[Cite as Lemley v. Cleveland, 2012-Ohio-1544.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 97296



                              SCOTT LEMLEY, ET AL.
                                                 PLAINTIFFS-APPELLANTS

                                                  vs.

                                CITY OF CLEVELAND
                                                 DEFENDANT-APPELLEE

                                           JUDGMENT:
                                            AFFIRMED

                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CV-589743

            BEFORE:          Blackmon, A.J., Celebrezze, J., and Rocco, J.

            RELEASED AND JOURNALIZED:                      April 5, 2012
ATTORNEY FOR APPELLANTS

Roger M. Bundy
4766 Broadview Road
Cleveland, Ohio 44109


ATTORNEYS FOR APPELLEE

Barbara A. Langhenry
Interim Director of Law

By: Susan M. Bungard
      Katherine S. Zvomuya
Assistant Directors of Law
City of Cleveland
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114
PATRICIA ANN BLACKMON, A.J.:

       {¶1} Appellants Scott and Rebecca Lemley, et al. (“the Lemleys”), appeal the

trial court’s decision granting summary judgment in favor of the city of Cleveland (“the

City”). The Lemleys assign the following error for our review:

       I. The trial court erred in granting summary judgment in favor of
       appellee and against appellants.

       {¶2} Having reviewed the record and pertinent law, we affirm the trial court’s

decision. The apposite facts follow.

       {¶3} On June 21, 1996, the Lemleys purchased a single-family home located at

4105 Archwood Avenue, Cleveland, Ohio 44109. The home is located in an area that

was declared a historical district in 1984 and is known as the Brooklyn Center Landmark

District. After their purchase, the Lemleys made plans to remodel the property. They

obtained a $40,000 loan, purchased materials, and commenced repairs in October 1998.

       {¶4} In November 1998, the City discovered the Lemleys were remodeling their

home and that they intended to install vinyl siding instead of maintaining the historical

feature of the structure. The City informed the Lemleys that by virtue of their home

being located in a historic district, the intended repairs did not conform to the district’s

requirements. The City informed the Lemleys that they had to meet with the Brooklyn

Center Design Review Committee and that they had to cease the repair work.
         {¶5} On May 14, 1999, the Lemleys, who claimed not to have been aware that

their property was located in a historic district, applied for a permit, also known as a

Certificate of Appropriateness, to install the vinyl siding on their home. The City denied

the permit. The Lemleys then took the original application to the Cleveland Landmark

Commission, which also denied the permit.

         {¶6} Thereafter, negotiations ensued between the Lemleys and the City in an

attempt to resolve the issue. As a result, the parties reached an agreement whereby the

Lemleys would obtain financial assistance in renovating the property within the historical

guidelines.    Specifically, the City, through Councilwoman Merle Gordon, agreed to

cover a third of the cost, the Cleveland Restoration Society a third, and the Lemleys a

third.

         {¶7} However, in the midst of the negotiations, the federal government changed

the requirements relating to abating lead-based paints and the ability to use federal funds

to rehabilitate properties. Consequently, neither the City nor the Cleveland Restoration

Society could assist the Lemleys as previously anticipated. Without the City’s assistance,

the cost of the repairs increased from $19,000 to $60,000, and the agreement collapsed.

         {¶8} On February 8, 2002, the City cited the Lemleys for failing to bring the

property up to the building code requirements. After months of negotiations, the City

dismissed the case.

         {¶9} Ultimately, one year elapsed from the time the Lemleys applied for and

were denied a permit.      Pursuant to Cleveland Codified Ordinances 161.05(d), the
Certificate of Appropriateness would automatically issue at the expiration of one year

after the permit was denied.       As such, the City could no longer prevent them

commencing repairs without satisfying the heightened requirements of the Landmark

Commission and the Historic District. However, the City failed to notify the Lemleys

that the Certificate of Appropriateness had automatically been issued effective May 14,

2000.

        {¶10}   On June 5, 2003, alleging that the City’s failure to notify them that the

Certificate of Appropriateness had automatically been issued had caused them financial

hardship, the Lemleys filed suit against the City, the Cleveland Landmark Commission,

and the Archwood Denison Historic District. The Lemleys asserted claims of taking

without just compensation, denial of due process of law, intentional misrepresentation,

conversion, slander of title, and malicious prosecution.

        {¶11} The case was removed to federal court, but remanded to the common pleas

court a year later. On October 14, 2005, the Lemleys voluntarily dismissed the case.

        {¶12}   On April 21, 2006, the Lemleys refiled the complaint against the City and

named Old Brooklyn Community Development Corporation as defendants. On August

30, 2006, the case was removed a second time to federal court. On June 4, 2009, the

federal court remanded the case to the common pleas court.

        {¶13} On September 16 and 17, 2009, the City and Old Brooklyn Community

Development Corporation filed their respective motions for summary judgment. On

October 23, 2009, the Lemleys filed their motion in opposition.       On December 10,
2009, the parties stipulated that the Lemleys’ claims against Old Brooklyn Community

Development Corporation were dismissed with prejudice. On August 21, 2011, the trial

court granted the City’s motion for summary judgment.

                                  Summary Judgment

      {¶14}     In the sole assigned error, the Lemleys argue the trial court erred in

granting summary judgment in favor of the City.

      {¶15} We review an appeal from summary judgment under a de novo standard of

review. Baiko v. Mays, 140 Ohio App.3d 1, 746 N.E.2d 618 (8th Dist.2000),            citing

Smiddy v. The Wedding Party, Inc., 30 Ohio St.3d 35, 506 N.E.2d 212 (1987); N.E. Ohio

Apt. Assn. v. Cuyahoga Cty. Bd. of Commrs., 121 Ohio App.3d 188, 699 N.E.2d 534 (8th

Dist.1997).   Accordingly, we afford no deference to the trial court’s decision and

independently review the record to determine whether summary judgment is appropriate.

      {¶16} Under Civ.R. 56, summary judgment is appropriate when, (1) no genuine

issue as to any material fact exists, (2) the party moving for summary judgment is entitled

to judgment as a matter of law, and (3) when viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can reach only one conclusion that is adverse

to the nonmoving party.

      {¶17} The moving party carries an initial burden of setting forth specific facts

that demonstrate his or her entitlement to summary judgment. Dresher v. Burt, 75 Ohio

St.3d 280, 292-293, 1996-Ohio-107, 662 N.E.2d 264.        If the movant fails to meet this

burden, summary judgment is not appropriate; if the movant does meet this burden,
summary judgment will be appropriate only if the nonmovant fails to establish the

existence of a genuine issue of material fact. Id. at 293.

       {¶18}     With the appropriate standard of review set forth, we will now turn our

attention to the instant appeal.   As an initial matter, the Lemleys’ appellate brief only

addresses the issue of the City’s failure to timely issue a Certificate of Appropriateness

and omits any discussion of the claims of taking without just compensation, denial of due

process of law, intentional misrepresentation, conversion, slander of title, and malicious

prosecution.

       {¶19}     App.R. 16(A)(7) states that appellant shall include in its brief “[a]n

argument containing the contentions of the appellant with respect to each assignment of

error presented for review and the reasons in support of the contentions, with citations to

the authorities, statutes, and parts of the record on which appellant relies.” Schwab v.

Delphi Packard Elec. Systems, 11th Dist. No. 2002-T-0081, 2003-Ohio-4868. See also

App.R. 12(A)(2).

       {¶20} Here, the Lemleys have failed to set forth any argument or evidence from

the record that relates to the aforementioned claims. Consequently, and in accordance

with App.R. 16(A)(7) and 12(A)(2), we will forego any review regarding the granting of

summary judgment as to those claims.

       {¶21} In the instant case, the Lemleys argue that they were harmed financially

when the City waited almost two years to notify them that a Certificate of

Appropriateness had automatically been issued in May 2000. Specifically, the Lemleys
claim the City’s delay resulted in them having to take out an additional loan to finance

the required repairs.   The City, on the other hand, argues that immunity, under R.C.

Chapter 2744, applies to the Lemleys’ claim of damages arising from the City’s delay in

issuing the Certificate of Appropriateness. With all due sensitivity to the Lemleys’

plight, we agree that immunity applies to their claim.

       {¶22}    In Greene Cty. Agricultural Soc. v. Liming, 89 Ohio St.3d 551,

2000-Ohio-486, 733 N.E.2d 1141, the Ohio Supreme Court set out the standard for

sovereign immunity.

       {¶23} R.C. Chapter 2744 sets out the method of analysis, which can be viewed as

involving three tiers for determining a political subdivision’s immunity from liability.

First, R.C. 2744.02(A)(1) sets out a general rule that political subdivisions are not liable

in damages. In setting out this rule, R.C. 2744.02(A)(1) classifies the functions of

political subdivisions into governmental and proprietary functions and states that the

general rule of immunity is not absolute, but is limited by the provisions of R.C.

2744.02(B), which details when a political subdivision is not immune.

       {¶24} Thus, the relevant point of analysis (the second tier) then becomes whether

any of the exceptions in R.C. 2744.02(B) apply. Furthermore, if any exceptions are

found to apply in R.C. 2744.02(B), a consideration of the application of R.C. 2744.03

becomes relevant, as the third tier of analysis. See Cater v. Cleveland, 83 Ohio St.3d 24,

28, 697 N.E.2d 610 (1998). See also Harp v. Cleveland Hts., 87 Ohio St.3d 506, 509,
721 N.E.2d 1020 (2000); Hill v. Urbana, 79 Ohio St.3d 130, 133, 679 N.E.2d 1109

(1997).

       {¶25} Preliminarily, we note that the Lemleys do not challenge the

constitutionality of any aspect of R.C. Chapter 2744. Therefore, our inquiry is confined

solely to interpreting the provisions of the relevant statutes.

       {¶26} In the instant case, the Lemleys argue that the City is liable under R.C.

2744.02(B)(2), which provides in pertinent part that political subdivisions are liable for

injury, death, or loss to person or property caused by the negligent performance of acts by

their employees with respect to proprietary functions of the political subdivisions.

       {¶27}    Specifically, relying on R.C. 2744.02(B)(2), the Lemleys argue the

issuance of a Certificate of Appropriateness, or failure to do so, involves a proprietary

function, as opposed to a governmental function. Their reliance, however, is misplaced.

R.C. 2744.01(C)(2)(p), provides in pertinent part that:

       [a] “governmental function” includes, but is not limited to, the
       following: The provision or nonprovision of inspection services of all
       types, including, but not limited to, inspections in connection with
       building, zoning, sanitation, fire, plumbing, and electrical codes, and
       the taking of actions in connection with those types of codes, including,
       but not limited to, the approval of plans for the construction of
       buildings or structures and the issuance or revocation of building
       permits or stop work orders in connection with buildings or
       structures[.]

       {¶28} Here, the City’s issuance of a Certificate of Appropriateness falls squarely

within the contemplation of R.C. 2744.01(C)(2)(p), specifically, inspections in connection

with building, zoning, issuance or revocation of building permits, or stop work orders in
connection with buildings or structures.     Thus, despite the City’s failure to promptly

notify the Lemleys that a Certificate of Appropriateness had automatically been issued in

May 2000, they are immune from liability under the statute. As such, the trial court

properly granted summary judgment in the City’s favor. Accordingly, we overrule the

sole assigned error.

       {¶29} Judgment affirmed.

       It is ordered that appellee recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

FRANK D. CELEBREZZE, JR., J., and
KENNETH A. ROCCO, J., CONCUR